DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. [US 2008/0226991 A1].

Regarding claim 1, Lin et al. discloses a phase shift mask (Fig. 1f, item 100), suitable for forming a via pattern on a transferred object (paragraph [0019]), wherein the phase shift mask has a first pattern region (160) and a second pattern region (170), and the phase shift mask comprises: 
a substrate (110); and 
a phase shift pattern layer (120), located on the substrate, disposed corresponding to one of the first pattern region and the second pattern region (as shown in Fig. 1e), 
wherein an optical phase difference corresponding to the first pattern region and the second pattern region is basically 180 degrees (paragraph [0020]), 
the first pattern region has a via region (paragraph [0019]) away from the second pattern region (as shown in Fig. 1f), and 
the second pattern region comprises a plurality of strip patterns (170a-170f) surrounding the via region (160).

Regarding claim 2, Lin et al. discloses wherein the phase shift pattern layer (120) is disposed corresponding to the second pattern region (as shown in Fig. 1e).

Regarding claim 3, Lin et al. discloses wherein the strip patterns are disposed in a rotational symmetry manner of 180° in a closed region, and the via region is located in the closed region (as shown in Fig. 1f).

Regarding claim 4, Lin et al. discloses wherein the strip patterns are disposed in a rotational symmetry manner of 90° in a closed region (as shown in Fig. 1f).

Regarding claim 5, Lin et al. discloses wherein the strip patterns are not disposed in a plane symmetry manner in a closed region, and the via region is located in the closed region (as shown in Fig. 1f).

Regarding claim 6, Lin et al. discloses wherein widths of the strip patterns are basically identical to pitches among adjacent strip patterns (as shown in Fig. 1f).

Regarding claim 7, Lin et al. discloses wherein the strip patterns comprise a plurality of first strip patterns and a plurality of second strip patterns in a closed region, the first strip patterns have a first extending direction, the second strip patterns have a second extending direction, the first extending direction is basically perpendicular to the second extending direction, and the first strip patterns and the second strip patterns are disposed in a rotational symmetry manner (as shown in Fig. 1f).

Regarding claim 8, Lin et al. discloses wherein the strip patterns comprise a plurality of third strip patterns in the closed region, the third strip patterns have a third extending direction, the first extending direction is basically parallel to the third extending direction, and the first strip patterns and the third strip patterns are disposed in a rotational symmetry manner (as shown in Fig. 1f).

Regarding claims 9 and 10, Lin et al. discloses a manufacturing method of a semiconductor device, comprising: exposing a photoresist layer on a transferred object through the phase shift mask and wherein the step of exposing is positive tone development (paragraphs [0014]-[0015]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882